Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items of merchandise marked “C” consist of cardboard sleds with reindeer, composed in chief value of papier máché, the same as those the subject of Abstract 25921, said merchandise was held dutiable at 35 percent under paragraph 1413 as boxes, composed in chief value of papier máché, not specially provided for. The items marked “P,” stipulated to consist of animal or human figures, composed wholly or in chief value of papier máché, the same as those involved in Abstract 56975, were held dutiable at 25 percent under paragraph 1403 as manufactures of papier máché, not specially provided for.